 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    DANIEL ACUNA, et al.,                                       Case No. 2:16-cv-00457-GWF
 8                                           Plaintiffs,
              v.                                                             ORDER
 9
      SOUTHERN NEVADA T.B.A. CO..,
10
                                           Defendant.
11

12          This matter is before the Court on the parties’ proposed notice of final fairness hearing
13   (ECF No. 100), filed on February 19, 2019.
14          The Court has reviewed the parties’ proposed notice and approves of such notice. The
15   parties and/or Plaintiff shall serve this notice on the class members no later than February 28,
16   2019 and the parties and/or Plaintiff are required to file a certificate of service indicating that the
17   notice was sent to the class members no later than March 1, 2019. Accordingly,
18          IT IS HEREBY ORDERED that the parties and/or Plaintiff shall serve this notice on the
19   class members no later than February 28, 2019.
20          IT IS FURTHER ORDERED that the parties and/or Plaintiff are required to file with the
21   Court a certificate of service indicating that the notice was sent to class members no later than
22   March 1, 2019.
23          Dated this 20th day of February, 2019.
24

25
                                                               GEORGE FOLEY, JR.
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                           1
